— Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the Hearing Examiner’s decision. We add only that we reject defendant’s argument that it was error to award child support arrears because the parties’ stipulation did not direct the payment of specific amounts of child support. His reliance on Baratta v Baratía (122 AD2d 3) is misplaced. That case involved entry of a judgment pursuant to Domestic Relations Law § 244 in the absence of a prior order or judgment directing payment of a specific amount. Here, the order in question directs defendant to pay the child support arrears within 20 days of service of the order and that his failure to pay the arrears would entitle plaintiff to judgment in that amount. (Appeal from Order of Ontario County Family Court, Harvey, J. — Maintenance and Child Support.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.